Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potharaju et al. (Juggling the Jigsaw: Towards Automated Problem Inference from Network Trouble Tickets) in view of Ho (KR101547756B1).

Potharaju discloses:
1. A method comprising: 

obtaining consultation data from a dialogue (p 131: "free-form text", "ticket content") for solving an error of an electronic device; (Abstract: par 1; p 128)

extracting at least one keyword from the consultation data; (p 128: First, it constructs a domain-specific knowledge base and an ontology model to interpret the free-form text using pattern mining and statistical NLP. In particular, it finds important domain-specific words and phrases (e.g., ’’supervisor engine”, ’’kernel”, ’’configuration”) and then maps them onto the ontology model to specify relationships between them.)

generating a diagnostic model (NetSieve) comprising a plurality of diagnostic commands for solving the error and a diagnostic sequence for performing the plurality of diagnostic commands, and the diagnostic sequence is based on an order (Table 1: network trouble tickets: Problems, Activities, Action) in which the at least one keyword (Problems) is extracted from the consultation data (p 128: to perform problem inference over three phases. First, it constructs a domain-specific knowledge base and an ontology model to interpret the free-form text using pattern mining and statistical NLP. In particular, it finds important domain-specific words and phrases (e.g., ’’supervisor engine”, ’’kernel”, ’’configuration”) and then maps them onto the ontology model to specify relationships between them); (p 128: 2. Activities indicate the steps performed on the network entity during troubleshooting; p 128: 3. Actions represent the resolution action(s) performed on the network entity to mitigate the problem; par 128: Second, it applies this knowledge base to infer problems, activities and actions from tickets and exports the inference output for summarization and trend analysis; p 136: par 1; p 139: towards automatically analyzing the natural language text to do problem inference. We presented NetSieve that automatically analyzes ticket text to infer the problems observed, troubleshooting steps, and the resolution actions.)

storing the diagnostic model; (p 131: stores them in a knowledge base… To export the inference output, NetSieve supports SQL (through the Query Engine); p 136: store the results in a SQL table)

obtaining a query (free-form text) requesting a solution to the error;

identifying an error solution process for the error using the stored diagnostic model, the error solution process comprising a plurality of diagnostic commands including a start diagnostic command (Problem) corresponding to a keyword extracted from the obtained query (p 128: to perform problem inference over three phases. First, it constructs a domain-specific knowledge base and an ontology model to interpret the free-form text using pattern mining and statistical NLP. In particular, it finds important domain-specific words and phrases (e.g., ’’supervisor engine”, ’’kernel”, ’’configuration”) and then maps them onto the ontology model to specify relationships between them) and a diagnostic sequence for performing the plurality of diagnostic commands based on the start diagnostic command (Problem) and directions of connections among diagnostic commands connected to the start diagnostic command in the stored diagnostic model, (Table 1: network trouble tickets: Problems, Activities, Action; p 129: NetSieve, an automated inference system that analyzes free-form text in tickets to extract the problem symptoms, troubleshooting activities and resolution actions) wherein the error solution process for the error comprises determining a diagnostic command having highest weight as the start diagnostic command of the error solution process (p 131: to analyze free-form text to extract important domain-specific phrases; p 131: the phrases that would be most useful to build a knowledge base should capture domain-specific information and be related to hot (common) and important problem types. As mining arbitrary ticket text is extremely hard (§2), we first extract hot phrases and later apply filters (§3.3.2) to select the important ones; p 131: To find the hot phrases from ticket text; p 132: to extract hot patterns); and

updating the stored diagnostic model based on a result of error solution process (p 127: abstract, par 2; p 131: knowledge building phase)

However, Potharaju does not explicitly disclose, while Ho teaches:
wherein the diagnostic commands are connected uni-directionally or bi-directionally to one another in accordance with weights allocated based on correlations among the diagnostic commands (p 7: The completed query with a high weight can be output to the upper part of the conversation space; p 8: it is possible to differentiate the output order on the online conversation space according to the weight between the completed queries; p 9: [ In addition, a completed query that is most relevant to the user input, i.e., a weighted query, may be output in the suggestion section 333. [ By guiding the completed query through a predetermined criterion, the user can more easily select the desired completed query; p 9: In addition, weighting may be given to the classification tag or the classification tag associated with each completed query, and the output ranking or highlighting may be determined according to the weighting.)



Modified Potharaju discloses:
2. The method of claim 1, wherein the extracting of the at least one keyword comprises extracting an error keyword and a diagnostic keyword from the consultation data by using a language processing algorithm. (p136, par 1; p 132: table 2)

3. The method of claim 2, further comprising identifying, based on the at least one keyword comprising the error keyword, a plurality of diagnostic commands related to the error keyword. (Table 1: network trouble tickets: Problems, Activities, Action; p 128: 1. Problems, 3. Actions; p 130: 3.2 first par)

4. The method of claim 3, wherein the generating of the diagnostic model comprises mapping the extracted error keyword on the identified diagnostic commands based on the weights. (p 135: Taxonomic Hierarchy; p 139; p 131: to analyze free-form text to extract important domain-specific phrases; p 131: the phrases that would be most useful to build a knowledge base should capture domain-specific information and be related to hot (common) and important problem types. As mining arbitrary ticket text is extremely hard (§2), we first extract hot phrases and later apply filters (§3.3.2) to select the important ones; p 131: To find the hot phrases from ticket text; p 132: to extract hot patterns)

5. The method of claim 4, wherein the mapping uses at least one of a statistic algorithm or a machine learning algorithm. (p 132: fig 5 and table 2)

among the diagnostic commands are identified using at least one of a statistic algorithm or a machine learning algorithm. (p 137: We use the training data to build NetSieve’s knowledge base.)

Claim(s) 13-15 is/are rejected as being the apparatus implemented by the method of claim(s) 1, 3-4, and is/are rejected on the same grounds.

Claim 16 (New): The diagnostic model generating apparatus of claim 13, 
However, Potharaju does not explicitly disclose, while Ho teaches:
wherein the weights are allocated to the diagnostic commands so that a diagnostic command having a first diagnostic order is allocated a higher weight than a diagnostic command having a second diagnostic order slower than the first diagnostic order. (p 7: The completed query with a high weight can be output to the upper part of the conversation space; p 8: it is possible to differentiate the output order on the online conversation space according to the weight between the completed queries; p 9: [ In addition, a completed query that is most relevant to the user input, i.e., a weighted query, may be output in the suggestion section 333. [ By guiding the completed query through a predetermined criterion, the user can more easily select the desired completed query; p 9: In addition, weighting may be given to the classification tag or the classification tag associated with each completed query, and the output ranking or highlighting may be determined according to the weighting.)

Claim 17 (New): The diagnostic model generating apparatus of claim 13, wherein the weights are allocated to the diagnostic commands so that a diagnostic command corresponding to a diagnostic keyword having a having a first generation frequency (first rebooted as a quick fix) is allocated a higher weight than a diagnostic command corresponding to a diagnostic keyword having a second generation frequency lower than the first generation frequency (until the replacement arrives). (Table 8: Actions; p 139: For Actions related to Firewalls, VPNs and ToRs, the devices are first rebooted as a quick fix even though the failing components arc likely to be bad cable or OS bugs. In many cases, we observe that a 

Claim(s) 18-19 is/are rejected as being the method implemented by the apparatus of claim(s) 16-17, and is/are rejected on the same grounds.

Response to Remarks
Regarding the rejection under 35 U.S.C. 112(b), the amendments overcome the rejection.

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “However, claim 1 does not simply call for extracting a keyword from consultation data, but rather requires that the diagnostic sequence be based on the order in which the keywords are extracted. Potharaju et al. does not teach, and the office action does not identify, any portion of Potharaju et al. in which the order of keyword extracting is used to determine a diagnostic sequence.” However, the examiner respectfully disagrees. Potharaju discloses, on p 128, extracting important domain-specific words and phrases from the free-form text to identify problems. Then Potharaju’s Table 1 lists the diagnostic sequence based on the identified problems: Problems, Activities, and then Actions. In other words, the identified problems from the free-form text determine activities and actions, which are inference output and a diagnostic sequence from NetSieve.
The Remarks state, “but does not teach or suggest a sequence based on a start diagnostic command and directions of connections to the start diagnostic command, as recited in claim 1.” However, the examiner respectfully disagrees. Potharaju discloses, on p 128, extracting important domain-specific words and phrases from the free-form text to identify problems, which is a start diagnostic command. Then Potharaju’s Table 1 lists the diagnostic sequence based on the identified problems: Problems, Activities, and then Actions. Activities and Actions are directions of connections to the identified Problem, the start diagnostic command.


Conclusion                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/             Primary Examiner, Art Unit 2113